DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

    PNG
    media_image1.png
    203
    131
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





5.     Claims 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokuta et al (US 2016/0318320).

    PNG
    media_image2.png
    835
    744
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    873
    712
    media_image3.png
    Greyscale

          As to claim 4, Kokuta et al discloses a printer that performs printing on a long strip-shaped continuous paper, the printer comprising: 

       a printing head portion (13 in Figs. 4A,B)  disposed movable to a closed position and an open position, the closed position opposing the platen roller portion, the open position being separated from the platen roller portion; and 
       a damper portion (15 in Figs. 4A,B) disposed on an upstream side of the printing head portion, the damper portion being movable to a closed position abutting on the continuous paper and an open position separated from the continuous paper, the damper portion configured to reduce a stress applied to the continuous paper, wherein
                in a case of a transition from a closed state where the printing head portion and the damper portion are positioned on the closed position to an open state where the printing head portion and the damper portion are positioned on the open position, moving the printing head portion to the open position moves the damper portion to the open position in conjunction with the printing head portion, and
                in a case where the damper portion is moved from the open state where the printing head portion and the damper portion are positioned on the open position to the closed position, the printing head portion is held on the open position without conjunction with the damper portion.  

	See Figs. 8-12 and the description at paragraphs [095]-[105].

         As to claim 5, Kokuta et al discloses the printer according to claim 4, wherein: 

                 a first support body configured to support the printing head portion; and
             an engaging portion (17b) positioned on an upstream side in a feed direction of the continuous paper with respect to the printing head portion, the engaging portion engaging with a specific portion of the damper portion, the damper portion includes:
              a groove portion (25a) configured to be engaging with the engaging portion engages, 
          the groove portion has an open end,
            the groove portion is formed along a trajectory of the engaging portion, the engaging portion swings from a position of the engaging portion on the closed position to a position of the engaging portion on the open position, and 
             the engaging portion is positioned on the open end side of the groove portion when the printing head portion is positioned on the open position.  

	See Figs. 8-11 and the description thereof.

         As to claim 6, Kokuta et al discloses the printer according to claim 5, wherein:
              the groove portion (25a in Fig. 10) has a closed end,
             the engaging portion (pin 17b)  is positioned on the closed end side of the groove portion (25a)  when the printing head portion is positioned on the closed position.  
	See Figs. 8-11 and the description thereof.


              the printing head portion includes: 
                     a first support body configured to support the printing head portion; 
                     a printing head portion support shaft configured to support swingably the first support body; and
                      an engaging portion positioned on an upstream side in a feed direction of the continuous paper with respect to the printing head portion support shaft, the engaging portion engaging with a specific portion of the damper portion,
             the damper portion includes: 
                    a damper support shaft configured to support swingably the damper portion; 
                   a groove portion configured to be engaging with the engaging portion engages; and 
                 a biasing member configured to bias the damper portion in a direction toward the open position,
        the groove portion has an open end and a closed end,
                   the groove portion is formed from a position of the engaging portion on the closed position to a position of the engaging portion on the open position along a trajectory of the engaging portion around the printing head portion support shaft, and 
                 the engaging portion is positioned on the closed end of the groove portion when the printing head portion is positioned on the closed position, and the engaging portion is positioned on the open end of the groove portion when the printing head portion is positioned on the open position.  

           See Figs. 8-11 and the description thereof.

     As to claim 8, Kokuta et al discloses the printer according to claim 5, comprising 
               a locking member configured to lock the damper portion to the closed position, wherein 
                in a state where the printing head portion and the damper portion are positioned on the open position, moving the damper portion to the closed position causes the locking member to temporarily lock the damper portion to the closed position, and 
               subsequently, moving the printing head portion to the closed position releases the lock by the locking member while the engaging portion engages with the groove portion to hold the closed position of the damper portion.  

	See Fig. 8 and paragraph [146].

 As to claim 9, Kokuta et al discloses the printer according to claim 4, wherein:
                  the damper portion includes: 
                           an outer damper portion (15a) , the outer damper portion has a first paper sheet contact portion, the first paper sheet contact portion contacts the continuous paper ; and 
                         an inner damper portion (15b) , the inner damper portion has a second paper sheet contact portion, the second paper sheet contact portion contacts the 

	See Figs. 15-18 and paragraphs [106]-[116].

      As to claim 10, Kokuta et al discloses the printer according to claim 9, wherein:
               Atty. Dkt. No. 112862-0138 the second paper sheet contact portion is disposed at a lower position than a height of the first paper sheet contact portion.  

	See [085].

       As to claim 11, Kokuta et al discloses the printer according to claim 4, wherein:
               the damper portion has a width adjustment guiding portion, the width adjustment guiding portion abuts on both ends of the width direction of the continuous paper.  
	See element 27 in Fig. 5. 

       As to claim 12, Kokuta et al discloses the printer according to claim 11, wherein: 
              the damper portion is formed transparent; and the width adjustment guiding portion is formed non-transparent.
	See [136].



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853